

115 HR 5158 IH: To direct the Secretary of Transportation to request nominations for and make determinations regarding roads to be designated under the national scenic byways program, and for other purposes.
U.S. House of Representatives
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5158IN THE HOUSE OF REPRESENTATIVESMarch 5, 2018Mr. Cicilline (for himself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to request nominations for and make determinations
			 regarding roads to be designated under the national scenic byways program,
			 and for other purposes.
	
		1.National scenic byways program
 (a)Request for nominationsNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall make available on the appropriate website of the Department of Transportation and cause to be published in the Federal Register a request for nominations with respect to roads to be designated under the national scenic byways program.
 (b)Designation determinationsDuring the 30-day period beginning on the date that is 1 year after the date on which a request for nominations is made available and published pursuant to subsection (a), the Secretary shall make available on the appropriate website of the Department of Transportation and cause to be published in the Federal Register a list specifying the roads, nominated pursuant to such request, to be designated under the national scenic byways program.
			